Citation Nr: 1510424	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a compensable initial rating for gastroesophageal reflux disease (GERD). 

2. Entitlement to a compensable initial rating for residuals of a left ankle sprain. 

3.Entitlement to a compensable initial rating for bilateral plantar fasciitis with bilateral calcaneal spurs. 

4. Entitlement to service connection for postoperative residuals of right bicipital tendon reattachment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction then transferred to the Buffalo, New York RO.

In June 2012, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review.

After the last adjudication of the claims by the RO, the Veteran submitted additional evidence, including VA and private treatment records and a personal statement. See 38 C.F.R. § 20.1304 (2014).  The Veteran waived agency of original jurisdiction (AOJ) consideration of this evidence. Id. Therefore, the Board may consider this evidence when adjudicating the claims.

The issues of entitlement to increased ratings for left ankle sprain and bilateral plantar fasciitis and entitlement to service connection for postoperative residuals of right bicipital tendon reattachment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

GERD is productive of pain above the stomach and heartburn, which is controlled by medication and results in no functional impairment.  

CONCLUSION OF LAW

The criteria for a compensable initial rating for GERD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in June 2012 to obtain any outstanding private and VA treatment notes and to schedule a VA examination.  The post-remand record shows that all identified records were added to the claims file and a VA examination was conducted in July 2012.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand and that the Board may now proceed with adjudication of the claim of entitlement to a compensable initial rating for GERD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2007 VCAA letter satisfied the duty to notify provisions for service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's filing of a notice of disagreement to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case that set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA treatment records, private treatment records, and the reports of July 2007 and July 2012 VA examinations were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Only the July 2012 VA examiner reviewed the claims file; however, the Board does not find that the lack of a claims file renders the July 2007 VA examinations inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is the severity of disability found at the examination that is most salient to the claim.  Nothing suggests that any examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's GERD has been rated under Diagnostic Codes 7399-7346, as analogous to hiatal hernia.  Under this diagnostic code, a 10 percent rating, the currently assigned evaluation, is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The July 2007 VA examiner documented complaints of intermittent pain above the stomach and heartburn, occurring once or twice a month for one to two hours.  The Veteran reported 10 to 12 attacks over the prior year for which he took Zantac. He denied any functional impairment due to the GERD. The examiner indicated that the GERD did not appear to cause significant anemia or malnutrition.  

In July 2012, the Vetera denied weight loss, pyrosis, regurgitation, pain, vomiting, material weight loss, hematemesis, melena, and anemia.  He indicated that he was taking omeprazole once or twice per day, which controlled the symptoms. The examiner noted that there was no functional impairment due to the GERD.  

The above findings demonstrate that the Veteran's GERD does not warrant a compensable rating.  The Veteran experiences pyrosis (heartburn), but none of the other symptoms required to some degree for a compensable rating to be warranted.  His symptoms are well-controlled on medication, and he denied functional impairment at both VA examinations, as well as in a March 2013 statement.  In that statement, the Veteran indicated that his GERD acts up for which he takes omeprazole on an almost daily basis.  Thus, while the Veteran has the potential for symptoms of GERD, they are alleviated by medication.  In light of these facts, the Board finds that the Veteran does not experience functional impairment that warrants compensation as a result of his GERD.  Therefore, the Board concludes that his service-connected GERD symptoms do not more closely approximate a compensable rating; accordingly, the claim is denied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial rating for his GERD.  Therefore, his claim must be denied.

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's GERD manifests in subjective complaints of pain and heartburn, which are controlled by medication.  The rating criteria for GERD provide for disability ratings on the basis of pain and heartburn.  See 38 C.F.R. §§ 4.114, Diagnostic Code 7346.

Moreover, with respect to the second Thun element, the Board notes that, while the Veteran has stopped his work with the ski patrol due to his orthopedic disabilities, he is still employed.  The record does not suggest that the Veteran's GERD interferes with performing his duties, requires that he take time off from work or otherwise causes marked interference with his employment.  He has also not been hospitalized for his GERD.  In light of the above, the Board concludes that the Veteran's GERD does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for GERD is denied.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As discussed, the Veteran is employed full-time and has not argued that any of his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

Entitlement to a compensable initial rating for service-connected GERD is denied.


REMAND

The Board determines that a remand of the Veteran's initial rating claims for his left ankle and bilateral plantar fasciitis and his service connection claim is necessary.  With regard to the left ankle, the July 2012 VA examiner did not document flare-ups.  However, in a March 2013 statement, the Veteran reported instances of increased pain and reduced functionality after physical activity, as well as the need to curtail his activities because of his left ankle symptoms.  Consequently, the Board determines that the Veteran should be afforded another VA examination to assess the current nature and severity of his left ankle disability. 

Similarly, with regard to the bilateral plantar fasciitis, the Veteran discussed his current foot symptoms and treatment, including treatment for his bilateral calcaneal spurs, which the July 2012 VA examiner stated were asymptomatic.  Moreover, the VA examiner responded "yes" to a question about whether there were any other pertinent physical findings not already discussed, but the examiner did not describe those findings.  For these reasons, the Board concludes that another VA examination to assess the severity of the Veteran's bilateral plantar fasciitis with bilateral calcaneal spurs should be scheduled.

Finally, with regard to the postoperative residuals of right bicipital tendon reattachment, in the March 2013 statement, the Veteran discussed numbness and tingling in his right arm and hand, as well as damage to his cephalic vein, which he reports manifested during active duty after the surgery for his bicipital tendon.  Neither the July 2007 nor the July 2012 VA examiners assessed potential vascular and neurological residuals of the Veteran's bicipital tendon reattachment.  Therefore, the Board remands this issue so that another VA examination to determine the current residuals, if any, of the right bicipital tendon reattachment may be scheduled.

Finally, in the March 2013 statement, the Veteran indicated that he had an appointment for his left ankle scheduled in April 2013 at the VA facility in Canandaigua, New York.  He also indicated that he would be submitting the records related to that appointment; however, the most recent VA treatment note is dated in October 2012.  Moreover, it is apparent from the record that the Veteran receives regular VA podiatric treatment.  Therefore, the Board determines that there are outstanding VA treatment notes dated from October 2012 to the present that should be obtained. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from October 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his left ankle disability. The claims file must be made available to the examiner in conjunction with the examination.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

A complete rationale for any opinion advanced must be provided.

3. Schedule the Veteran for a VA podiatric examination to assess the current nature and severity of his bilateral plantar fasciitis. The claims file must be made available to the examiner in conjunction with the examination.  All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

A rationale for any opinion advanced should be provided. 

4. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his postoperative residuals of right bicipital tendon reattachment.  The claims file must be made available for review in conjunction with the examination.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Does the Veteran have current residuals in his arm of the in-service right bicipital tendon reattachment, to include any vascular and neurological symptoms, or has he had residuals at any point during the claim period? If the answer is positive, the examiner should specify the nature of the chronic residuals, even if they overlap with the service-connected right shoulder impingement syndrome. 

A complete rationale for any opinion advanced must be provided.  

5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


